748 N.W.2d 515 (2008)
BUDGET RENT-A-CAR SYSTEM, INC., Plaintiff-Appellee,
v.
CITY OF DETROIT and Detroit Police Department, Defendants-Appellants.
Docket No. 133887. COA No. 271703.
Supreme Court of Michigan.
May 2, 2008.
On order of the Court, the application for leave to appeal the February 1, 2007 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether claimant Mark Hurt's bodily injury arose out of the "ownership, operation, maintenance or use of a motor vehicle as a motor vehicle," under MCL 500.3105(1); (2) whether Hurt's bodily injury was accidental, under MCL 500.3105(4); (3) the impact, if any, of § 22 of the Uniform Motor Vehicle Accident Reparations Act, a model act on which Michigan's no-fault law is based, which states: "A person intentionally causing or attempting to cause injury to himself or another person is disqualified from . . . benefits for injury arising from his acts," and "[a] person intentionally causes or attempts to cause injury if he acts or fails to act for the purpose of causing injury or with knowledge that injury is substantially certain to follow"; and (4) whether the following Court of Appeals opinions correctly interpret MCL 500.3105(4): Amerisure Ins. Co. v. Auto-Owners Ins. Co., 262 Mich.App. 10, 19, 684 N.W.2d 391 (2004); Miller v. Farm Bureau Mut. Ins. Co., 218 Mich.App. 221, 226, 553 N.W.2d 371 (1996); Bronson Methodist Hosp. v. Forshee, 198 Mich.App. 617, 630, 499 N.W.2d 423 (1993); and Frechen v. Detroit Auto. Inter-Insurance Exchange, 119 Mich.App. 578, 582, 326 N.W.2d 566 (1982). Specifically, with regard to issue (4), the parties shall address whether establishing that an injury was suffered or caused intentionally under § 3105(4) requires a determination that the person subjectively intended the injury or, instead, requires an objective analysis of whether the person acted with knowledge "that bodily injury [wa]s substantially certain to be caused by his act or omission."
MARKMAN, J., concurs and states as follows:
In addition to the issues listed in the majority's order, I would direct the parties to address the effect, if any, of the `absurd results' rule on this case. See Cameron v. Auto Club Ins. Ass'n, 476 Mich. 55, 718 N.W.2d 784 (2006); People v. McIntire, 461 Mich. 147, 599 N.W.2d 102 (1999).